IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                   RENDERED: MARCH 25, 2021
                                                        NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                                2019-SC-0253-MR


BRETT CARROLL                                                        APPELLANT


                 ON APPEAL FROM WARREN CIRCUIT COURT
V.                   HONORABLE JOHN GRISE, JUDGE
                            NO. 15-CR-00518


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                   MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      A Warren Circuit Court jury convicted Appellant Brett Carroll of first-

degree manslaughter, two counts of tampering with physical evidence, and of

being a second-degree persistent felony offender (PFO). Carroll was sentenced

to thirty-five years’ imprisonment and now appeals to this Court as a matter of

right. Ky. Const. § 110(2)(b). On appeal, Carroll argues that the trial court

committed palpable error by failing to grant his motion for a directed verdict of

acquittal on all charges. After review, we affirm the trial court.

                            FACTUAL BACKGROUND

       On September 7, 2014, an officer with the Bowling Green Police

Department discovered Shawn Yonko’s body in his apartment while performing

a welfare check. Due to extensive decomposition, Yonko’s cause of death was

not readily ascertainable. An autopsy by the Kentucky Medical Examiner’s
office determined that Yonko died from a stab wound to the chest that

punctured his heart. Based on the volume of blood in the chest cavity, the

medical examiner determined Yonko bled to death shortly after being stabbed

but concluded the wound would not have caused Yonko to be immediately

immobilized. The medical examiner believed Yonko died 3 to 7 days before his

body was found.

      The police investigation determined Yonko was last seen alive by a friend

on the evening of August 31, 2014, and that the last outgoing call from Yonko’s

cell phone occurred at 8:23 p.m. that same night. Detective Buss, the lead

homicide detective on the case, turned his investigative attention to Yonko’s

neighbor, Chrystal Wright, after learning she and two men—Robert Wright and

Appellant, Brett Carroll—had been stopped by another officer on the night of

August 31 for driving with a cracked windshield.

      Detective Buss first spoke to Robert Wright. He told Buss he had spent

time at Chrystal’s apartment on August 31 with Chrystal, Carroll, and another

woman, Tabitha Robinson, but claimed his girlfriend picked him up that

evening and drove him to Louisville. Buss also contacted Tabitha. Tabitha

made statements to Buss indicating that Robert and Carroll had been involved

in a fight with Yonko. During his investigation, Buss also received a tip from

the mother of Robert’s girlfriend that Carroll and Robert may have been

involved in a crime.




                                        2
      Armed with this information, Detective Buss confronted Chrystal.

Although she initially denied having any information about Yonko’s death, she

relented and gave police a recorded statement. Chrystal told police that she,

Robert, Carroll, and Tabitha spent the evening of August 31, 2014, drinking at

her apartment. At some time during the evening, Carroll went outside to use

the phone. When he came back inside, he told the others he had “just got into

it outside” with another man. Chrystal stated that Robert, who had been

drinking and was intoxicated, went outside to confront the person with whom

Carroll had an altercation and that she and Carroll followed him.

      Outside of the apartment, Crystal observed Robert arguing with her

neighbor Yonko. The altercation between the two men turned physical and

Carroll got involved. Chrystal saw Carroll run toward Yonko and hit him in the

chest. Once Carroll hit Yonko in the chest, the fight ended. Chrystal heard

Yonko make a remark about getting his “heat,” which she understood to mean

his gun, and saw him walk back into his apartment. Chrystal said the group

quickly left in her car after the fight, and Carroll instructed her to drive to his

mother’s house. Once there, the group went into Carroll’s bedroom. In the

bedroom, Chrystal said Carroll told the group he had stabbed Yonko and that

Carroll and Robert changed out of the clothes they were wearing. Carroll took

the clothes outside, and Chrystal overheard his mother ask him why he was

starting a fire. Chrystal said Carroll threatened to kill the others if they told

anyone he had stabbed Yonko.




                                          3
      After obtaining Chrystal’s statement, Detective Buss again spoke to

Robert, who decided to cooperate with the investigation and provided a

statement. Robert admitted his girlfriend had not taken him to Louisville as he

initially told Buss and gave a statement corroborating much of Chrystal’s

account of the evening of August 31. Thereafter, Carroll was indicted for

murder, two counts of tampering with physical evidence, and with being a

second-degree PFO.

      At trial, Chrystal, Tabitha, and Robert all testified for the

Commonwealth. Chrystal’s trial testimony was mostly consistent with her prior

statements to police. Tabitha testified she saw Carroll with a bloody knife in

Chrystal’s car after the group fled the apartment. She also said she observed

Carroll throw something out of Chrystal’s car window. She assumed it was the

knife because she did not see Carroll with the knife after that. While the group

was at Carroll’s mother’s house, Tabitha overheard Carroll say he planned to

burn the clothes he and Robert had been wearing on August 31. Robert

testified Carroll admitted to the others in Chrystal’s car to stabbing Yonko. He

also saw Carroll throw a knife out of Chrystal’s car window. Robert stated

Carroll gave him clothes to change into at his mother’s house, so Carroll could

burn the clothes they had worn during the fight.

      Carroll’s sister Lindsey also testified at his trial. Lindsey claimed she

could not recollect Carroll coming to their mother’s house on August 31, 2014,

but the Commonwealth impeached her testimony with a previous statement

she gave to police. In that statement, Lindsey said she remembered a night

                                         4
when she was watching movies at her mother’s house and that Carroll, a “Rob

guy,” and “a black girl and some white girl” came in “trashed.” Lindsey said

the group went straight to Carroll’s bedroom when they arrived but emerged

later and burned something.

      Carroll’s defense was to cast Robert—not Carroll—as the likely culprit for

Yonko’s death and painted the Commonwealth’s proof as a “contrived story by

three felons.” Although defense counsel elicited concessions that called the

credibility of Chrystal, Robert, and Tabitha’s testimony into question, the jury

disagreed with Carroll’s alternative-perpetrator theory and found him guilty of

first-degree manslaughter,1 two counts of tampering with physical evidence

(one count for throwing the knife out of Chrystal’s car and one count for

burning the clothes), and of being a second-degree PFO. The trial judge

sentenced Carroll to thirty-five years’ imprisonment in accordance with the

jury’s recommendation.

                                       ANALYSIS

      Carroll’s sole argument on appeal is that the trial court erred in denying

his motion for directed verdict of acquittal on the charges of first-degree

manslaughter and tampering with physical evidence. As an initial matter,

Carroll concedes that he did not properly preserve this issue for appeal because

he failed to renew his motions at the close of evidence in compliance with CR2



      1  Although Carroll was indicted for murder, the trial court also instructed the
jury on first-degree manslaughter, a lesser-included offense.
      2   Kentucky Rule of Civil Procedure.

                                              5
50.01. Consequently, we review the trial court’s denial of Carroll’s motions for

palpable error under RCr3 10.26. “Palpable error affects the substantial rights

of the party and results in manifest injustice. Furthermore, an appellant

claiming palpable error review must show that the error was more likely than

ordinary error to have affected the jury.” Boyd v. Commonwealth, 439 S.W.3d

126, 129-30 (Ky. 2014). A party claiming palpable error must show a

“probability of a different result or error so fundamental as to threaten a

defendant’s entitlement to due process of law.” Martin v. Commonwealth, 207

S.W.3d 1, 3 (Ky. 2006).

      A trial court considers a motion for directed verdict under the standard

set out in Commonwealth v. Benham, 816 S.W.2d 186 (Ky. 1991), which holds:

      On motion for directed verdict, the trial court must draw all fair
      and reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purpose of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserve[] to the jury
      questions as to the credibility and weight to be given to such
      testimony.

Id. at 187. “On appellate review, the test of a directed verdict is, if under the

evidence as a whole, it would be clearly unreasonable for a jury to find guilt,

only then the defendant is entitled to a directed verdict of acquittal.” Id.

      Under KRS 507.030(1)(a), “[a] person is guilty of manslaughter in the

first degree when . . . [w]ith intent to cause serious physical injury to another




      3   Kentucky Rule of Criminal Procedure.

                                          6
person, he causes the death of such person or of a third person.” Although

Carroll argues that the Commonwealth did not present substantial evidence

that he killed Yonko, we disagree.

       “A defendant’s guilt may be established by circumstantial evidence and

any inferences that may justifiably be drawn therefrom.” David v.

Commonwealth, 795 S.W.2d 942, 947 (Ky. 1990). While it is true that the exact

time of Yonko’s death is not known, the medical examiner estimated his death

fell within a range of days that was circumstantially consistent with other

evidence presented by the Commonwealth that supported that Yonko likely

died on the evening of August 31 as a result of being stabbed by Carroll. Police

investigation found that Yonko last used his cell phone the night of August 31,

the same night he was last seen alive by a friend. Witnesses for the

Commonwealth testified that Carroll was involved in a fight with Yonko on the

night of August 31, hit Yonko in the chest, and later confessed to stabbing

Yonko. Witnesses observed Carroll with a bloody knife after the fight. All trial

testimony was consistent with the medical examiner’s conclusion that Yonko

bled to death after being stabbed in the chest. There was sufficient evidence to

convince a reasonable juror that Carroll acted with intent to cause serious

physical injury to Yonko and, did in fact, cause his death. KRS 507.030(1)(a).

      Similarly, Carroll was not entitled to a directed verdict on the charges of

tampering with physical evidence. KRS 524.100(1)(a) states in relevant part:

      (1) A person is guilty of tampering with physical evidence when,
      believing that an official proceeding is pending or may be instituted,
      he:


                                        7
      (a) Destroys, mutilates, conceals, removes or alters physical
      evidence which he believes is about to be produced or used in the
      official proceeding with intent to impair its verity or availability in
      the official proceeding;
      ...

      At Carroll’s trial, Tabitha and Robert testified that they saw Carroll with

a knife following the altercation with Yonko and that he threw the knife out of

Chrystal’s vehicle after leaving the scene. Chrystal, Tabitha, and Robert all

provided testimony that Carroll burned the clothes he and Robert wore during

the fight. The Commonwealth elicited testimony from Carroll’s sister that

Carroll burned “something” at their mother’s house the night of the fight with

Yonko. The Commonwealth presented more than sufficient evidence for a jury

to conclude that Carroll was guilty of tampering with physical evidence.

      Carroll’s argument that the trial court’s failure to grant his directed

verdict motion constituted palpable error because the Commonwealth’s case

was built upon testimony of unreliable witnesses is belied by black letter

Kentucky law. The Court has long held that “matters of credibility and of the

weight to be given to a witness’s testimony are solely within the province of the

jury.” Minter v. Commonwealth, 415 S.W.3d 614, 618 (Ky. 2013). Carroll was

afforded the opportunity to fully cross-examine the witnesses who testified that

he stabbed Yonko, disposed of the knife, and burned the clothes he was

wearing. He does not claim that he was prohibited in any way from attacking

their credibility by pointing out to the jury that they were felons who had lied

previously to police. It was the province of the jury to decide whether those

witnesses were telling the truth.

                                        8
      Finally, though there may have been some conflicting evidence at trial

pertaining to the tampering charges, that in and of itself does not require

reversal. Some witnesses testified that Carroll had a knife, and some did not

see one. Some witnesses saw blood on the knife, and some did not. There were

eyewitnesses to Carroll starting a fire, while others merely overheard him say

he was going to start a fire. Again, Carroll had ample opportunity to cross-

examine the witnesses and highlight for the jury that there were

inconsistencies in their testimony. As noted above, the weight and credibility to

assign to a witness’s testimony is exclusively within the jury’s province. Id. A

juror may believe all or any part or none of the testimony of any of the

witnesses Robinson v. Commonwealth, 325 S. W. 3d 368, 271 (Ky 2010).

      In ruling on Carroll’s directed verdict motion, the trial court was required

to construe conflicting evidence in the light most favorable to the

Commonwealth. Benham, 816 S.W.2d at 187. The amount and character of

evidence presented in this case was more than sufficient for the

Commonwealth’s case to survive a motion for directed verdict, even had that

motion been properly preserved. Carroll was not denied due process, and it was

not unreasonable for the jury to conclude Carroll committed all of the offenses

for which he was charged. Accordingly, the trial court did not err in denying

Carroll’s motion for directed verdict of acquittal on all charges.




                                         9
                                CONCLUSION

     For the foregoing reasons, we affirm the Warren Circuit Court.

     All sitting. All Concur.




COUNSEL FOR APPELLANT:

Robert Chung-Hua Yang
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Robert Lee Baldridge
Assistant Attorney General




                                     10